                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             NO. 5:15-CR-378-2H


UNITED STATES OF AMERICA,                 )
                                          )
     v.                                   )
                                          )
JAMES THOMAS WADE,                        )                    ORDER
                                          )
     Defendant.                           )

     This       matter    is   before    the     court   on   defendant’s   motion

regarding the amount of his payment on his monetary penalties

while incarcerated.


     During incarceration, repayment of fines is governed by the

BOP=s Inmate Financial Responsibility Program (IFRP).                    The court

has reviewed the judgment which orders the defendant to pay a

minimum    of    $25     per   quarter   while    incarcerated.        Finding   the

motion to be without merit, the motion [DE #132] is denied.


     This 15th day of September 2020.


                                  __________________________________
                                  Malcolm J. Howard
                                  Senior United States District Judge

At Greenville, NC
#26




                                          1

          Case 5:15-cr-00378-H Document 139 Filed 09/15/20 Page 1 of 1
